Citation Nr: 0709241	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from December 1999 to 
December 2003, including honorable combat service in the Iraq 
war.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, granted service 
connection for both right and left knee disorders and 
assigned a 10 percent rating and a noncompensable rating, 
respectively, for the disabilities.

The record shows that the veteran submitted an application 
for compensation benefits in November 2003, was provided 
notice of his rights and responsibilities with respect to a 
claim of entitlement to service connection under the Veterans 
Claims Assistance Act of 2000 (VCAA) in December 2003, and 
scheduled for a physical examination in January 2004.  Since 
that time, there has been no development of the claims on 
appeal.

VA has duties under the VCAA to apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
to make reasonable efforts to assist him in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Notice regarding the five 
elements of a service-connection claim, including evidence 
needed to assign an appropriate initial rating, must also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Unfortunately, this veteran was only provided notice 
of the evidence necessary to substantiate the underlying 
claims of entitlement to service connection.  As such, this 
matter must be remanded to ensure that proper notice is 
provided with respect to the claims of entitlement to higher 
initial ratings.  Upon remand, updated medical information 
must also be obtained in order to properly evaluate the level 
of impairment currently experienced by the veteran.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide notice to the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claims of 
entitlement to higher initial ratings.  
Perform all necessary development.

2.  Ask the veteran to identify all 
medical treatment provided for his knee 
disabilities since his December 2003 
discharge from service.  Obtain all 
treatment records and associate them with 
the claims folder.

3.  After all treatment records are 
associated with the claims folder, 
schedule the veteran for a physical 
examination to determine the nature and 
severity of his knee disabilities.  The 
examiner should be provided with the 
claims folder and asked to review and 
comment on the pertinent medical 
evidence.  All necessary testing, 
including range of motion studies, should 
be performed and recorded with 
specificity.  The examiner should then 
render all appropriate diagnoses and 
state the level of functional impairment 
experienced by the veteran as a result of 
each diagnosed disability.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




